—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to bar the enforcement of an order of the Supreme Court, Westchester County, entered June 30, 1992, in an action entitled Citibank v Mahl under Westchester County Index No. 3026/91.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements; and it is further,
Ordered that the temporary restraining order continued in an order to show cause dated February 11,1993, is vacated.
The extraordinary remedy of prohibition is available only where there is a clear legal right and, in cases where judicial authority is challenged, only when the court acts or threatens to act without jurisdiction or in excess of its authorized powers (see, e.g., Matter of Holtzman v Goldman, 71 NY2d 564, 569; Matter of Lipari v Owens, 70 NY2d 731). Prohibition is not available where, as here, there exists an adequate remedy at law, whether by appeal or otherwise (see, Matter of Molea v Marasco, 64 NY2d 718). Mangano, P. J., Bracken, Sullivan, Lawrence and Ritter, JJ., concur.